Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered June 20, 1996, convicting him of assault in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
To the extent that the defendant’s argument was preserved for appellate review, remarks by the prosecutor during summation were not improper (see, CPL 470.05 [2]; People v Galloway, 54 NY2d 396).
The defendant’s remaining contentions are unpreserved for appellate review, without merit, or relate to harmless error in light of the overwhelming evidence of guilt (see, People v Crimmins, 36 NY2d 230; People v Blake, 242 AD2d 728, 729). Ritter, J. P., Thompson, Altman and Friedmann, JJ., concur.